DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the burner speed" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the deposited porous soot layer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “soaking… in the range of 0.5 to 0.75(M) under one hour soaking period”. It is unclear whether the soaking period is for a period of one hour or if the soaking period is for a period of less than one hour.
Claim 1 recites the limitation "the core layer" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the porous core layer" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Clam 1 recites “incorporating 2-3 numbers of Er and Yb co-doped multielements silica based layers”. It is unclear whether the “2-3 numbers” refers to a number of layers.
Claim 1 recites the limitation "the overcladding process" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the overcladding preform" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “during dehydration of soaked fluorinated phospho-silica layer” and “during oxidation and sintering of the porous core layer”. It is unclear whether these are concurrent steps or if they are occurring at different times. 
Claim 2 recites the limitation "during oxidation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the soaked deposited multielements doped porous layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the overcladding of 10.0 ±0.1 mm diameter initial preform was done using OD/ID of 20/12 mm thick silica tube to maintain the core diameter within 10.0 to 11.81 micron with respect to 125 micron fiber diameter drawn from octagonal shaped preform”. The claim language is confusing and unclear. It is unclear what steps are occurring.
Claim 6 recites “such as P, Al, F, B, Ce, Er and Yb”. It is unclear if all the elements following the phrase “such as” are required. 
Claim 7 recites the limitation "the ultimate fiber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “as well as improve the pump light absorption efficiency significantly”. “Significantly is a relative term and it is unclear what improvements would constitute a “significant” improvement.
Claim 9 recites “Boron along with Phosphorus doping reduces the fluorescence life time 4|11/2 of Er while increasing the fluorescence life time 4|13/2 of Er”. It is unclear what the limitation is intended to convey.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741